Citation Nr: 0735445	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to burial benefits due to a service-connected 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to May 
1947 and from September 1949 to August 1951. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran died on July [redacted], 2003.  The cause of death listed 
on the death certificate was pneumonia as consequence of 
cerebrovascular disease and coronary artery disease.  At the 
time of his death, the veteran had one service-connected 
disability:  post-traumatic stress disorder, rated as 50 
percent disabling.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In a January 2004 application for burial benefits, the 
appellant indicated that the cause of the veteran's death was 
not due to service.  In correspondence in March 2004, the RO 
provided notice of the eligibility criteria and burial 
allowances in a case where the cause of the veteran's death 
was not service-connected.  In May 2004, the RO granted the 
allowances for a nonservice-connected cause of death.  

In an August 2004 notice of disagreement, the appellant 
restated that she did not claim that the cause of her 
husband's death was due to service, but also stated that her 
husband had suffered from service-connected PTSD for 50 years 
and suggested that the disorder must have contributed in some 
way to his death.  

In a March 2005 statement of the case, the RO provided notice 
of the criteria for determining whether a service-connected 
disorder contributed to the cause of death and continued to 
deny burial benefits because there was no evidence that the 
veteran's service-connected disorder contributed to the cause 
of death.  This notice was not provided prior to the 
unfavorable decision.  Furthermore, the notice did not 
indicate the type of evidence necessary to substantiate this 
theory of entitlement and did not indicate what evidence 
would be obtained by VA and by the appellant.  
Therefore, adequate notice, an opportunity to respond, and 
reajudication is required. 

Regarding the appellant's contention that the veteran's PTSD 
contributed to the cause of his death, the RO should request 
that the appellant provide the name and address of the 
attending physician who provided end-of-life treatment for 
the veteran.  The RO should obtain records of this treatment, 
if available, and associate any records obtained with the 
claims file.  Thereafter, a VA medical review and opinion is 
necessary to determine if the veteran's PTSD or related 
treatment contributed to the cause of his death.  

Accordingly, the case is REMANDED for the following action:

1.  Provide adequate notice to the 
appellant of the criteria for 
establishing a contributory cause of 
death and an explanation of what evidence 
can be obtained by VA and by the 
appellant.  

2.  Request that the appellant provide 
the name and address of the private 
attending physician or medical facility 
that provided medical care to the veteran 
during the final year of his life.  Then, 
obtain any medical records relevant to 
care provided for PTSD, pneumonia, 
cerebrovascular disease, and coronary 
artery disease.  Associate any records 
obtained with the claims file. 

3.  Then, provide the claims file to an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and the regulation and note 
review of the claims file and regulation 
in the examination report.  Request that 
the examiner provide an opinion whether 
the veteran's PTSD or related treatment 
contributed substantially or materially 
to the cause of the veteran's death, 
whether it combined to cause death, or 
whether it aided or lent assistance to 
the production of death.  

4. Then, readjudicate the claim for 
burial benefits for a service-connected 
cause of the veteran's death.  If the 
decision remains adverse to the 
appellant, provide the appellant and any 
future representative, if designated, 
with a supplemental statement of the case 
and an opportunity to respond.  
Thereafter, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007e).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



